--------------------------------------------------------------------------------

Exhibit 10.59


 
***CONFIDENTIAL TREATMENT REQUESTED – CONFIDENTIAL PORTIONS OF THIS DOCUMENT
HAVE BEEN REDACTED AND HAVE BEEN SEPARATELY FILED WITH THE COMMISSION***


 
In Madrid, on the 29th day of November, 2007


APPEARING PARTIES


(1)
SUNPOWER ENERGY SYSTEMS SPAIN, S.L. (hereinafter, the “Contractor”), with a
registered office in Madrid, at calle Pradillo nº 5.



(2)
NATURENER SOLAR TINAJEROS, S.L.U. (hereinafter, the “Owner”), with a registered
office at calle Núñez de Balboa, 120, 7º, 28006, Madrid and having Tax
Identification Code (CIF) number B-85128781.



Hereinafter, the companies mentioned in paragraphs (1) and (2) above, will be
jointly referred to as the “Parties”.


RECITALS


 
I.
That on November 6, 2007, Contractor and Owner entered into a turnkey
construction contract for the construction of a solar park in Albacete,
consisting of one hundred (100) Solar Facilities of 100kW each, which was
amended by virtue of another agreement entered into among others, by the
Contractor and Owner on November 21, 2007 (hereinafter, jointly, the
“Construction Contract”).



 
II.
That the Construction Contract included:



 
(i)
The Owner’s undertaking to provide Contractor with a copy of all the licences
and authorizations referred to in Section 3(2)(i) of the Construction Contract,
so that Contractor shall confirm the amendments to the Scope of Work and/or to
the Contract Price that may arise from the terms of said licenses and
authorizations;



 
(ii)
A reference stating that the prices of the perimeter fences and the monitoring
system (Scada) of the tracker hubs were not included in the Contract Price and
therefore, the inclusion thereof in the Scope of Work shall be conditioned upon
Contractor’s delivery to Owner of an offer to perform such works and the
issuance of a Change Order agreeing to a new Contract Price including such
items.



 
III.
That Owner has provided Contractor with the documentation established in
paragraph (i) of Recital II above, and that the Parties have reached an
agreement on the price of the perimeter fences and the monitoring system (Scada)
of the tracker hubs.






 
  *** CONFIDENTIAL MATERIAL REDACTED AND
SEPARATELY FILED WITH THE COMMISSION***
1



 
 

--------------------------------------------------------------------------------

 


 
IV.
That in order to formalize the agreement reached by the Parties on the issues
mentioned in Recitals II and III above, the Parties have decided to enter into
this Contract which shall be ruled by the following



CLAUSES


1.
DEFINED TERMS



All the capitalized terms which are not herein expressly defined, shall have the
same meaning set forth in the Construction Contract.


2.
AMENDMENTS AND ADDENDA TO THE CONSTRUCTION CONTRACT



(1)
Authorizations and licenses: Contractor hereby acknowledges to have received
from Owner all the authorizations and licenses referred to in Section 3(2)(i) of
the Construction Contract, and in particular the following:



 
-
Resolution of the General Directorate of Industry and Energy (Dirección General
de Industria y Energía) of the Castilla-La Mancha Region Board dated April 24,
2006 by virtue of which the facilities 1 and 100 of the project are included in
the special regime (REPE) producing facilities, as well as the previous
registration with the Registry of electric energy production facilities included
in the special regime (Registro de Instalaciones de Producción de Energía
Eléctrica acogidas al Régimen Especial, “RAIPRE”).



 
-
Resolution of the General Directorate of Industry and Energy (Dirección General
de Industria y Energía) of the Castilla-La Mancha Region Board dated February 7,
2007 about administrative authorization and approval of the execution project.



 
-
Resolution of the General Directorate of Industry and Energy (Dirección General
de Industria y Energía) of the Castilla-La Mancha Region Board dated October 17,
2007 authorizing the transfer of the plant’s ownership from   Naturener, S.A. to
Naturener Solar Tinajeros, S.A.



 
-
Letter from Iberdrola to Naturener, S.A. dated March 13, 2007 in relation with
the connection point.



 
-
Agreement entered into between Naturener, S.A. and Iberdrola Distribución
Eléctrica, S.A.U. in accordance with the generated energy evacuation, dated
September 5, 2007.



 

 
  *** CONFIDENTIAL MATERIAL REDACTED AND
SEPARATELY FILED WITH THE COMMISSION***
2



 
 

--------------------------------------------------------------------------------

 


 
-
Agreement dated June 22, 2007 in relation with the reinforcement of the
evacuation capacity in the Albacete region’s electric subsystem (connection in
ST. Romica) entered into among several electric energy’s generator included in
the special regime and Iberdrola Distribución Eléctrica, S.A.U.



 
-
Letter sent by Naturener, S.A. and Naturener Solar Tinajeros, S.A. to Iberdrola
Distribución Eléctrica, S.A.U. in relation with the assignment of the connection
point, dated November 13, 2007.



 
-
Registration of Naturener Solar Tinajeros, S.A. in the Registry of dangerous
wastes’ small producers of Castilla-La Mancha (Registro de pequeños productores
de residuos peligrosos de  Castilla-La Mancha) (fecha indeterminada).



 
-
Local works licence and planning qualification for the implementation of the
project granted by the City Council of Albacete on Novemeber 21, 2007.



 
-
Resolution of the General Directorate of Patrimony of the the Castilla-La Mancha
Region Board, dated January 26, 2007.



 
-
Resolution of the City Council of Albacete dated August 31, 2007 providing
Naturener, S.A. with the spill dispensation.



 
-
Resolution of the Regional Authority of Environment and Rural Development
(Delegación Provincial de Medio Ambiente y Desarrollo Rural) of Albacete dated
October 24, 2007 by means of which it is stated that the project’ s
environmental impact does not need to be evaluated.



 
-
Technical report issued by the Environmental Evaluation Office of the Regional
Environment and Rural Development Ministry (Servicio de Evaluación Ambiental de
la Consejería de Medio Ambiente y Desarrollo Rural) dated Novemeber 20, 2007 in
relation with the additional documentation about the project submitted by
Naturener, S.A.



Contractor hereby declares its agreement with the content of the abovementioned
documentation, and therefore undertakes to carry out the Work in accordance with
the conditions and requirements set forth in the aforementioned documents
(including in particular, but not limited to, the environmental conditions
established such as the prohibition of the entry of vehicles in certain places
of the Site, and the restrictions in relation with the protection of the natural
resources in the area),  which, as a consequence, are included as a part of the
Construction Contract.


Notwithstanding the above, the Parties have agreed to exclude from the Scope of
the Works the reforestation tasks, which implies a decrease of *** in the
Contract Price. Contractor declares that the content of the documentation
mentioned in this paragraph, does not demand the execution of any additional
amendment to the Contract Price. However, Contractor will in no case be liable
for the delays that may arise from the reforestation tasks (including but not
limited to the delays incurred due to the delay in obtaining the permits and
authorizations)
 



 
  *** CONFIDENTIAL MATERIAL REDACTED AND
SEPARATELY FILED WITH THE COMMISSION***
 3



 
 

--------------------------------------------------------------------------------

 


(2)
Perimeter fences and monitoring system: The Parties undertake to increase the
Contract Price in ***, which include the price requested by Contractor in order
to carry out the perimeter fences (***) and the monitoring system (Scada) of the
tracker hubs (***).



(3)
As a consequence of the above, the Parties agree to amend the following terms of
the Construction Contract:



 
(i)
References made in Section 4.1(1) of the Construction Contract to the Contract
Price, shall be understood to be replaced by ***, being the Contract Price
consequently amended for all effects set forth under the Construction Contract.



 
(ii)
The amount established in Section 4.2(i) of the Construction Contract, shall be
understood to be replaced by ***.



               
(iii)       
The amount established in Section 4.2(ii) of the Construction Contract, shall be
understood to be replaced by ***.



For purposes of clarification, Contractor acknowledges that the inclusion of the
perimeter fences and the monitoring system in the Scope of Works does not imply
a different amendment to the one mentioned above (and, particularly it does not
imply a modification in the time terms established in the Construction
Contract).


(4)
Lastly, the Parties declares that they incurred in a mistake defining the
Guarantee Period and the Production Guarantee Period in the Construction
Contract, as a consequence, they agree on replacing them by the following
definitions:



Guarantee Period: means the period between the execution of the first Solar
Facility’s Provisional Acceptance Certificate until *** (***) years following
the execution of the Solar Park’s Provisional Acceptance Certificate.


Production Guarantee Period: means the period between Start-up of the Solar Park
until *** following said Start-up.


3.
VALIDITY OF THE CONSTRUCTION CONTRACT



The Construction Contract is fully enforceable for those parts which have not
been expressly amended by virtue of this Contract.


 

 
  *** CONFIDENTIAL MATERIAL REDACTED AND
SEPARATELY FILED WITH THE COMMISSION***
4



 
 

--------------------------------------------------------------------------------

 


4.
LAW AND JURISDICTION



(1)
This Contract and all issues that may arise between the Parties in relation
hereto or in connection herewith shall be exclusively governed by generally
applicable Spanish legislation (Ley española común), to which Contractor and
Owner expressly submit.



(2)
The Parties agree that any litigation, dispute, issue or claim resulting from
the performance or interpretation of this Contract, or directly or indirectly
related hereto, shall be definitively resolved by arbitration at law before the
Civil and Commercial Court of Arbitration (Corte Civil y Mercantil de
Arbitraje) (CIMA) of Madrid in accordance with the Procedural Regulations
(Reglamento de Procedimiento) thereof.



(3)
The Arbitral Tribunal shall be composed of three (3) arbitrators appointed from
CIMA’s list of arbitrators: one by Contractor and the other by Owner, and the
two arbitrators so appointed shall appoint the third one, who shall act as
chairman of the arbitral tribunal. Should the two first arbitrators fail to
reach an agreement on the appointment of the third arbitrator within ten (10)
Business Days following the date of acceptance of office by the second
arbitrator, such arbitrator shall be appointed by CIMA.



(4)
The arbitration shall be conducted, and the award shall be rendered, in Madrid
(Spain) and in the Spanish language.



(5)
The Parties therefore expressly waive any other jurisdiction to which they may
be entitled under Law, and commit to abide by and submit to the arbitration
award that may be rendered.



(6)
The Parties expressly waive any other jurisdiction that may apply and submit to
the jurisdiction of the Courts and Tribunals of the city of Madrid for any
litigation, dispute or claim that by mandate of law may not be resolved by, or
submitted to, the arbitration provided under this Clause or, if applicable, for
the formalization of the arbitration or the enforcement of the arbitral award.



In witness whereof, the Parties execute this Contract in the place and on the
date first set forth above.




____________________________
__________________________
NATURENER SOLAR TINAJEROS, S.L.
SUNPOWER ENERGY SYSTEMS SPAIN, S.L.
Signed: Mr. Rafael Sánchez-Castillo Lodares
Signed: Mr. Marco Antonio Northland
Mr. Juan Francisco Quiroga Fernández-Ladreda
 



 

 
  *** CONFIDENTIAL MATERIAL REDACTED AND
SEPARATELY FILED WITH THE COMMISSION***
5

 
 

--------------------------------------------------------------------------------